Appellant was convicted in the Criminal District Court of Dallas County of forgery, and his punishment fixed at two years in the penitentiary.
Appellant pleaded guilty and his only complaint, or reason given for appealing this case, is that the evidence introduced before the court and jury did not sufficiently show him to be guilty of the offense. Our statute requires that when one pleads guilty to a felony, evidence shall be intoduced for the purpose of enabling the jury to fix the punishment. We have never held that sufficient evidence should be introduced to make out the case as would be the rule when there was a plea of not guilty. We have held the contrary, and that one who has pleaded guilty may not question the sufficiency of the testimony introduced. Doans v. State, 36 Tex.Crim. Rep.; Gibson v. State, 86 Tex.Crim. Rep.; Williams v. State, 86 Tex.Crim. Rep.; Bennett v. State, opinion handed down January 21, 1925.
There being no question but that evidence was introduced and appellant by his plea of guilty having admitted the facts necessary to constitute the charge, and nothing appearing in the testimony introduced which in any wise conflicts with his guilt or raises any doubt thereof, he is not in position to invoke the aid of this court. The judgment will be affirmed.
Affirmed. *Page 190